





CITATION: R. v. Bernard, 2011 ONCA 106



DATE: 20110209



DOCKET: C48707



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Lang JJ.A.



BETWEEN:



Her Majesty The Queen



Respondent



And



Gregory Bernard



Appellant



Dirk Derstine and Mariya Yakusheva, for the appellant



Greg Skerkowski, for the respondent



Heard and endorsed: February 1, 2011



On appeal from conviction entered by Justice Thomas Dunn of
          the Superior Court of Justice, sitting with a jury, dated June 14, 2007 and
          sentence imposed, dated August 21, 2007.



APPEAL BOOK ENDORSEMENT



[1]

The focus of the appellants appeal was narrowed in oral argument. The
    issue of the admissibility of Singhs identification evidence was not pursued,
    nor was the challenge to the admissibility of the police officers identification
    evidence pursued.

[2]

The two remaining matters in issue relate to the trial judges
    instructions on Singhs eyewitness identification evidence and his
Vetrovec
warning regarding the main Crown witness Mr. Iqbal.

[3]

The primary purpose of the identification evidence in this case was as
    confirmation of Mr. Iqbals testimony implicating the appellant. In that sense,
    this case is distinguishable from the courts decisions in
Baltovich
and
Brown
where the eyewitness identification evidence was central to the Crowns
    case.

[4]

The appellant contends that the trial judges instructions on Singhs
    evidence were deficient because the trial judge failed to detail the specific
    alleged frailties in that evidence except when he outlined the position of the
    defence. While we agree that it might have been preferable had the trial judge
    been somewhat more detailed in alerting the jury to the potential frailties in
    Singhs identification evidence, we are not persuaded that this omission was
    fatal in this case. As indicated, the eyewitness identification evidence was
    not central to the Crowns case. Moreover, the asserted frailties were drawn to
    the jurys attention by defence counsel immediately before the charge. In any
    event, there was other compelling evidence that was capable of confirming
    Iqbals account that was not, but could have been drawn to the jurys
    attention.

[5]

Accordingly, this ground fails.

[6]

With respect to the
Vetrovec
instructions, we are satisfied that
    when the charge is read as a whole, the jury would have understood the danger
    in relying upon Iqbals evidence and the need to look for independent
    confirmatory evidence before relying on it to convict. Accordingly, this ground
    of appeal also fails.

[7]

In concluding, we note that competent defence counsel raised no objection
    to the matters the appellant now raises on appeal.

[8]

Accordingly, the appeal is dismissed. The appeal from sentence is
    dismissed as abandoned.


